NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Response to Amendment
The Amendment filed 06/07/2022 has been entered. Claims 5-9, 14-16, 19-20 have been cancelled.  Claims 1-4, 10-13, 17-18 remain pending in the application. Applicant’s amendments to the Drawings, Specification and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 03/07/2022.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Ricardo Yepez on 06/14/2022.
The application has been amended as follows: 
Claims 4, 12, 17 are amended as follows:

4. (previously presented) The system of claim 3, wherein the controller is configured to control the heating, the cooling, or the combination thereof, by comparing the temperature difference between the lower shell and the upper shell to a temperature difference setpoint, and to adjust the heating, the cooling, or the combination thereof, based on the comparison.
Claim 12, line 11, is amended as follows:
--the first zone via a first temperature sensor, a second temperature sensor, and a third --

	Claim 17, line 12, is amended as follows:
--the first zone via a first temperature sensor, a second temperature sensor, and a third --


Allowable Subject Matter
Claims 1-4, 10-13, 17-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 12 & 17, the closest prior art of record fails to teach or make obvious in combination with other claimed limitations, a system and method of heat management in a turbomachinery, including a third temperature sensor, wherein the controller is configured to provide for fault tolerance for the first sensor or the second sensor by utilizing measurements provided by the third sensor disposed in the second zone of the turbomachinery; and wherein the third sensor is communicatively coupled to a first system of the turbomachinery separate from the thermal delivery system and used during operations of the first system. 
	The closest prior art of record includes Geveci (US 2017/0002683), which teaches a thermal management system and method for a turbomachine, including providing for fault tolerance for a heat delivery system of a first zone by adjusting the heating of a second adjacent zone, the first and second zones having respective temperature sensors.  Geveci fails to teach or suggest the controller is configured to provide for fault tolerance for the first sensor or the second sensor by utilizing measurements provided by the third sensor disposed in the second zone of the turbomachinery; and wherein the third sensor is communicatively coupled to a first system of the turbomachinery separate from the thermal delivery system and used during operations of the first system.
Claims 2-4, 10-11, 13, 18 are allowable for the same reasons as claims 1, 12 & 17, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALAIN CHAU/Primary Examiner, Art Unit 3741